Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Claims 1-20 were previously allowed):
Jung et al. (USPAP. 20100240983) discloses Techniques, systems and apparatus a for magnetic resonance imaging. A magnetic resonance imaging (MRI) system comprises a scanner comprising a magnet, gradient coils and a radio frequency (RF) system to perform various operations. The scanner can apply a gradient field and a train of RF pulses comprising more than two phases to tag a target blood vessel, and acquire magnetic resonance signals based on the applied train of RF pulses to sample the more than two phases. The MRI system includes a data processing system in communication with the scanner to receive the acquired magnetic resonance signals and process the received magnetic resonance signal to generate images proportional to perfusion (Abstract; Pars. 48-72).
Malmin et al. (USPN. 5847395) discloses Signal processing circuitry for use in medical imaging includes a flash analog-to-digital converter (FADC) for digitizing signals from a sensor; a memory for storing a plurality of digitized signals prior to a current event; and a processor for generating an adjustment signal from the plurality of digitized signals to adjust a first signal corresponding to the current event. In a fast time scale event processing, the signal processing circuitry generates an adjustment signal in near real-time corresponding to an analog error which is computed and updated from signals just prior to an event. In an alternative embodiment, the signal processing circuitry includes an FADC which generates the plurality of signals from a plurality of pseudo-event signals; and a digital-to-analog converter (DAC) is used for generating the pseudo-event signals between a previous event and the current event. A data fitting circuit is included for performing linear fitting of data corresponding to the plurality of signals to generate the adjustment signal. The baseline shifts and other effects of DC drift are corrected to improve event localization in the medical imaging system (Abstract; cols. 4-6).
Kim et al. (USPAP. 2013/0006116) discloses methods for quantifying fluorescence and optical properties in a turbid medium such as tissue. Devices and systems suitable for the methods are also disclosed (Abstract; Pars. 41-52).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a DRem signal detected at the second region by the unfiltered light detector during illumination of the diffuse reflecting medium by emission wavelength light form the first region; a DRem filtered signal detected at the third region… identifying a post-agent administration portion of the measurement data set; and transforming each Flr signal of each measurement data entry within the post-agent administration portion of the measurement data entry…kidneys, wherein the transformation relation consists of Eqn. (20)….within a given patient over the course of the assessment of renal function" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-20 depend from allowed claim 1 and therefore are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	June 13, 2022